EXHIBIT 10.23
 
 
 
Narrative Summary of American Consumers, Inc.
Director Compensation Arrangements


The following is a description of the current director compensation arrangements
for American Consumers, Inc. (the “Company”).


During fiscal 2009, all Company directors (including both employee and
non-employee directors) received cash payments of $300.00 per month for service
as directors, plus reimbursement for reasonable expenses incurred in attending
meetings of the Board of Directors and any Board committee on which a director
serves (applicable only to certain non-employee directors who must travel to
attend such meetings).  Directors who are members of the Audit Committee and the
Compensation Committee of the Board of Directors do not receive any additional
compensation for such committee service.


The Board of Directors of the Company, acting upon the recommendations of
management and the Board’s Compensation Committee, voted on July 30, 2009 to
make the following changes to the director compensation arrangements described
above:


 
·
Effective September 1, 2009, the directors’ compensation will increase to $325
per month, plus reimbursement for reasonable expenses incurred in attendance at
meetings (applicable only to certain non-employee directors who must travel to
attend such meetings).  As in prior years, directors who are members of the
Audit Committee and the Compensation Committee of the Board of Directors will
not receive additional compensation for such committee service.



 
·
Additionally, director Paul R. Cook, who also serves as ACI’s Executive Vice
President and Chief Financial Officer (the Company’s principal financial
officer), was eligible in fiscal 2009 and prior fiscal years to receive a
discretionary cash bonus equal to the fixed percentage (4%) of the Company’s net
income before taxes for such year.  For fiscal 2010, Mr. Cook will be eligible
to receive a discretionary cash bonus equal to five percent (5%) of the
Company’s net income before taxes for such year.



The amount of any bonus ultimately paid to Company officers will be determined
in the discretion of the Compensation Committee.  In the usual case, if the
Company is profitable bonuses will be paid at the targeted levels.  As reported
in the Company’s proxy statement for its 2009 Annual Meeting of Shareholders,
Mr. Cook was paid a bonus in the amount of $2,983 with respect the Company’s
performance in fiscal 2009.

